—In an action, inter alia, for divorce, the plaintiff wife appeals, as limited by her notice of appeal and brief, from so much of a judgment of divorce of the Supreme Court, Westchester County, dated March 15, 1977, as (1) awarded her alimony of only $1,000 per month and child support of only $1,000 per month, commencing with the date of entry of the judgment, (2) directed that she pay the carrying charges on the former marital residence, of which she was awarded exclusive possession, and (3) failed to (a) award her a counsel fee, (b) direct defendant to provide her with an automobile and (c) grant her an accounting and damages with respect to defendant’s conversion of her funds. Judgment modified, on the law and the facts, by adding thereto a provision awarding plaintiff a counsel fee of $4,500, from which she is to be reimbursed the sum of $2,500 which she advanced to her counsel. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements (see Goldsmith v Goldsmith, 56 AD2d 834). The awards of alimony and child support constituted a proper exercise of discretion by the Special Term, as did the allocation to the plaintiff of the burden of paying the mortgage installments on the marital residence and the normal costs of maintenance thereof. Special Term properly denied plaintiff’s requests for replacement of the automobile which had been provided her by defendant and for an accounting. The alimony and child support awards were properly made payable as of the date of entry of the judgment of divorce. Martuscello, J. P., Latham, Damiani and Titone, JJ., concur.